Fish, C. J.
1. The note of the trial judge, appended to the ground of the motion for a new trial complaining of the exclusion of certain testimony of several witnesses, indicates that he did not intend to approve the ground as stated; and therefore this court can not pass upon the merits of such ground.
2. The grounds of the motion assigning error upon the mere failure of the court, in the absence of any written request, to further instruct the jury as to certain matters dealt with in the charge, are without merit, when considered in connection with the entire charge as given.
3. There was evidence to authorize the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur, except Sill, J., not presiding.